United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1733
                                   ___________

Donald Williams,                     *
                                     *
           Appellant,                *
                                     *
     v.                              * Appeal from the United States
                                     * District Court for the
Minnesota Department of Corrections, * District of Minnesota.
                                     *
           Appellee.                 *    [UNPUBLISHED]
                                     *
                                     *
                                ___________

                             Submitted: September 22, 2004
                                Filed: September 30, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Donald Williams filed a petition under 28 U.S.C. § 2254, followed by
numerous pretrial motions. On July 22, 2003, the district court1 affirmed the
magistrate judge’s denial of several nondispositive motions. On August 19, 2003, the



      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, affirming an order of the Honorable Raymond L. Erickson, United
States Magistrate Judge for the District of Minnesota. See Fed. R. Civ. P. 72(a).
magistrate judge2 denied other nondispositive motions and recommended denying
Williams’s motion for injunctive relief. Williams filed a notice of appeal (NOA) with
respect to the July 22 and August 19 orders. The district court later denied the motion
for an injunction, over Williams’s objection; and eventually dismissed the habeas
petition.

       This court has jurisdiction over appeals of the final orders of district courts.
See Otey v. Marshall, 121 F.3d 1150, 1154 (8th Cir. 1997) (citing 28 U.S.C. § 1291).
Because Williams filed his NOA while his habeas petition was still pending in the
district court and did not file a new NOA following the district court’s final judgment,
we do not have jurisdiction over the appeal. See Miller v. Special Weapons, L.L.C.,
369 F.3d 1033, 1035 (8th Cir. 2004). Although rulings on motions for injunctive
relief are immediately appealable, see 28 U.S.C. § 1292(a)(1), the district court had
not yet ruled on Williams’s motion for an injunction when he filed his NOA. See
Miller, 369 F.3d at 1035.

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________




      2
       Magistrate Judge Erickson.

                                          -2-